FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

E. SANCHEZ; R. SANCHEZ; C.                
RODRIGUEZ; S. FIGUEROA,
               Plaintiffs-Appellees,
                                                 No. 06-55584
                v.
JAMES CANALES, LAPD Sergeant;                     D.C. No.
                                               CV-04-09991-ABC
WESLEY WOO; RUBEN GONZALEZ
                                                  OPINION
WILLIAM LANTZ; MAX REDE; ALEX
RONQUILLO,
           Defendants-Appellants.
                                          
         Appeal from the United States District Court
            for the Central District of California
         Audrey B. Collins, District Judge, Presiding

                  Argued and Submitted
          November 21, 2008—Pasadena, California

                        Filed July 30, 2009

      Before: Richard D. Cudahy,* Harry Pregerson and
           Michael Daly Hawkins, Circuit Judges.

                   Opinion by Judge Hawkins;
                   Dissent by Judge Pregerson




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                9957
9960                     SANCHEZ v. CANALES
                            COUNSEL

Marion R. Yagman (presented oral argument) and Stephen
Yagman (authored brief), Yagman & Yagman & Reichmann,
Venice Beach, California, for the appellees.

Blithe S. Bock, Deputy City Attorney (authored brief and
presented oral argument), Los Angeles, California, for the
appellants.


                            OPINION

HAWKINS, Circuit Judge:

   James Canales, Wesley Woo, Ruben Gonzalez, William
Lantz, Max Rede, and Alex Ronquillo (collectively, the “De-
fendants”) appeal the partial denial of qualified immunity in
this 42 U.S.C. § 1983 action, arguing that any detention of
Eva Sanchez, Ruben Sanchez, Carmen Rodriguez, and Maria
Socorro Figueroa (collectively, the “Plaintiffs”) was constitu-
tionally reasonable. The sole question on appeal is, assuming
the Plaintiffs were detained during a legal search of their
home, was the detention a violation of their clearly estab-
lished constitutional rights? We conclude it was not and there-
fore reverse and remand.

                    I.     BACKGROUND

A.     Factual Background

   “Assuming [the plaintiffs’] version of the material facts is
correct, as we must in the context of an interlocutory appeal
of a qualified immunity decision,” CarePartners, LLC v.
Lashway, 545 F.3d 867, 878 (9th Cir. 2008), the record estab-
lishes the following:
                      SANCHEZ v. CANALES                    9961
   Due to an increase in robberies in the Wilshire area, Los
Angeles Police Department’s Career Criminal Detail (“CCD”)
began conducting probation compliance checks on probation-
ers with prior arrests for robbery living in the Wilshire area.
As a condition of their release, every probationer in California
is required to “submit his . . . person, property, place of resi-
dence, vehicle, [and] personal effects, to search at any time,
with or without a search warrant, warrant of arrest or reason-
able cause by any probation officer or officer of the law.”

   Officer James Canales, a defendant in this case, obtained a
list of such probationers from Deputy Probation Officer Wes-
ley Woo, another defendant. Oscar Sanchez (“Oscar”) was
included in the list because police records indicated he was
still on probation, had committed prior robberies, and lived in
the area. Oscar’s address of record was that of his parents,
Eva and Ruben Sanchez (“Eva” and “Ruben,” respectively).

   The CCD officers reviewed and verified the accuracy of the
records and cross-referenced their list against county jail
records, eliminating from the list several probationers who
were incarcerated in county jail. Oscar, it turns out, was incar-
cerated in state prison at the time, but nonetheless remained
on the list because the CCD officers did not have ready access
to state prison records.

   Officers Canales and Woo and six other CCD officers (col-
lectively, the “Officers”) arrived at Eva’s and Ruben’s home
around 6:00 a.m. The Officers woke the family by knocking
on the door and shouting at the home’s occupants to open the
door. Eva, Ruben, Oscar’s grandmother (“Carmen”), sister
(“Maria”), and four-year-old nephew (“Ramiro”) were all
inside the residence. Maria began to open the door, but closed
it when she saw that it was the police. The Officers continued
knocking loudly, demanding to see Oscar, and threatening to
break the door down if the family did not cooperate. Eva
repeatedly told the Officers in Spanish that Oscar was in
9962                     SANCHEZ v. CANALES
prison. At least one officer spoke Spanish and acted as a
translator.

   When Eva finally opened the latch, the Officers pulled the
door open and entered the house. The Officers ordered the
family outside so they could search the home safely, although
they allowed Carmen, who was suffering from cancer, to
remain inside on a couch. The family remained outside in the
small front yard for some time between ten and forty-five
minutes. When the Officers allowed the family back inside
the house, Ruben showed them a letter Oscar had recently
sent the family from prison, as proof he was incarcerated
there. The Officers remained for ten more minutes, and then
departed.

B.     Procedural Background

  The Plaintiffs subsequently filed suit against the Officers
under 42 U.S.C. § 1983, claiming unlawful entry and search,
excessive force, and unlawful detention in violation of the
Fourth and Fourteenth Amendments. Following discovery, the
Officers moved for summary judgment, asserting qualified
immunity from suit on each claim.

   The district court granted qualified immunity with respect
to the search and excessive force claims. Citing our recent
decision in Motley v. Parks, 432 F.3d 1072 (9th Cir. 2005),
the court first concluded the Officers had probable cause to
believe Oscar was at home, notwithstanding Eva’s statement
to the contrary at the front door. It then considered whether
the Officers could “conduct the probation search without sus-
picion of wrongdoing,” granting immunity because it had not
been clearly established “what level of suspicion, if any, was
required prior to the . . . search of Plaintiffs’ residence.”1 The
  1
   The Supreme Court has since clarified that if a parolee has agreed to
submit to warrantless searches as “a condition of release,” subsequent
“suspicionless search[es] by a law enforcement officer [do] not offend the
Fourth Amendment.” Samson v. California, 547 U.S. 843, 847 (2006)
(emphasis added).
                      SANCHEZ v. CANALES                   9963
court found additionally that “Plaintiffs have failed to articu-
late any actions by Defendants that would support a finding
that the Defendants acted unreasonably during the search,”
and “no facts show that any of the Officer Defendants used
excessive force against the Plaintiffs.”

   The district court denied qualified immunity, however, on
the unconstitutional detention claim. The court first addressed
whether the Officers had seized the Sanchez family within the
meaning of the Fourth Amendment, concluding there was
“sufficient evidence to raise a triable issue as to whether,
under the circumstances, a ‘reasonable person would have felt
that he was not at liberty to ignore the police presence and go
about his business.’ ” The court next concluded that Supreme
Court and Ninth Circuit case law did not authorize Officers to
detain “third parties” on the premises while conducting a pro-
bation compliance search, and—without addressing whether
the law was clearly established one way or another—denied
qualified immunity on the detention claim. The Officers
timely appealed.

 II.   JURISDICTION AND STANDARD OF REVIEW

   We have interlocutory appellate jurisdiction pursuant to 28
U.S.C. § 1291 to review the partial denial of qualified immu-
nity in this 42 U.S.C. § 1983 action. See Mitchell v. Forsyth,
472 U.S. 511, 524 (1985).

   The district court’s grant of qualified immunity with
respect to the search and excessive force claims is not inde-
pendently interlocutorily appealable. Krug v. Lutz, 329 F.3d
692, 694 n.2 (9th Cir. 2003). Although we may take pendant
jurisdiction to review a grant of qualified immunity on inter-
locutory appeal if it is “inextricably entwined” with a denial
of qualified immunity, Watkins v. City of Oakland, 145 F.3d
1087, 1091 (9th Cir. 1998), this is not such a case, nor do the
Plaintiffs argue it is. We therefore lack jurisdiction to review
the district court’s partial grant of qualified immunity on the
9964                      SANCHEZ v. CANALES
search and excessive force claims and may consider only the
denial of qualified immunity on the unconstitutional detention
claim.

   The district court also concluded that there were triable
issues with respect to whether a detention took place. Our
interlocutory jurisdiction to review a denial of qualified
immunity is limited exclusively to questions of law, which we
review de novo. Lee v. Gregory, 363 F.3d 931, 932 (9th Cir.
2004). A district court’s determination that the parties’ evi-
dence presents genuine issues of material fact is categorically
not reviewable on interlocutory appeal. Id. (citing Mendocino
Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1291 (9th
Cir. 1999)). “Where disputed facts exist, we assume that the
version of the material facts asserted by Plaintiffs, as the non-
moving party, is correct.” KRL v. Estate of Moore, 512 F.3d
1184, 1189 (9th Cir. 2008).

                        III.   DISCUSSION

   We hold, pursuant to Muehler v. Mena, 544 U.S. 93 (2005),
that officers may constitutionally detain the occupants of a
home during a parole or probation compliance search.
Accordingly—assuming without deciding, as we must, that
the officers had probable cause to believe Oscar was at home
and the Plaintiffs were detained during the search—we con-
clude that any such detention was not a violation of the Plain-
tiffs’ clearly established constitutional rights.2

  We begin with Muehler. There, SWAT officers executed a
search warrant at a private residence occupied by Iris Mena
  2
    Because we lack jurisdiction to review a grant of qualified immunity,
we neither approve nor criticize any “failure of due diligence on the part
of law enforcement” to verify whether Oscar was at home. See Dissent at
3. The law requires instead that we leave for another panel of this court
the legality of the search, assuming the plaintiffs wish to appeal once the
district court has entered a final judgment. See Krug, 329 F.3d at 694 n.2.
                      SANCHEZ v. CANALES                     9965
and several others. In the process of executing the warrant, the
officers entered Mena’s bedroom and “placed her in hand-
cuffs at gunpoint.” Id. at 96. The SWAT officers then took
Mena and the other occupants into a “converted garage,”
where they “remained in handcuffs” for three hours, under
guard, while the police completed searching the home. Id.

   Mena, who had committed no crime, brought suit under
§ 1983, claiming that she had been detained “for an unreason-
able time and in an unreasonable manner” in violation of the
Fourth Amendment. Id. The jury concluded that Mena’s
detention had indeed been unreasonable and awarded dam-
ages. Id. On appeal, we affirmed, concluding that the officers
“should have released Mena as soon as it became clear that
she posed no immediate threat.” Id. (citing Mena v. City of
Simi Valley, 332 F.3d 1255, 1263-64 (9th Cir. 2003)).

   [1] The Supreme Court reversed, concluding that “officers
executing a search warrant for contraband have the authority
‘to detain the occupants of the premises while a proper search
is conducted’ ” regardless of whether or not the occupants
appear dangerous. Id. at 98 (quoting Michigan v. Summers,
452 U.S. 692, 705 (1981)). The court reasoned that in a search
of a private home, “the additional intrusion caused by deten-
tion is slight” while “the justifications for detention are sub-
stantial.” Id. (citing Summers, 452 U.S. at 701-05). Those
justifications include (1) “preventing flight in the event that
incriminating evidence is found”; (2) “minimizing the risk of
harm to the officers”; and (3) “facilitating the orderly comple-
tion of the search . . . [while] avoid[ing] the use of force.” Id.
(quoting Summers, 452 U.S. at 702-03) (internal quotations
omitted). Given these underlying interests, officers may
detain occupants of a home they are searching pursuant to a
search warrant: “Mena’s detention for the duration of the
search was reasonable . . . because a warrant existed to search
1363 Patricia Avenue and she was an occupant of that address
at the time of the search.” Id.; see also Los Angeles County
9966                      SANCHEZ v. CANALES
v. Rettele, 127 S. Ct. 1989 (2007) (discussing and reaffirming
Muehler).

   The district court held Muehler inapplicable here because
the Sanchez home was subject to a warrantless probation
compliance search, whereas “important to the analysis in
Muehler was the presence of a search warrant.” We are unper-
suaded by this distinction, for two reasons.

   [2] First, the three justifications underlying the Supreme
Court’s decision in Muehler appear to be present in every
valid home search, whether or not the search is supported by
a warrant. Either way, “the additional intrusion caused by
detention is slight” and “the justifications for detention are
substantial”: the law should always be concerned to prevent
the flight of criminals, ensure officer safety, and facilitate
orderly completions of valid searches—warrant or no warrant.
See Muehler, 544 U.S. at 98.

   [3] Second, any reason to think the presence of a warrant
was relevant to the outcome in Muehler is equally present in
warrantless probation and parole compliance searches. In the
first place, “[i]f the evidence that a citizen’s residence is har-
boring contraband is sufficient to persuade a judicial officer
that an invasion of the citizen’s privacy is justified, it is con-
stitutionally reasonable to require that citizen to remain while
officers of the law execute a valid warrant to search his
home.” Summers, 452 U.S. at 704-05. There is no question,
however, that parole and probation conditions are also cate-
gorically sufficient to justify the invasion of privacy entailed
by a home search. See Samson v. California, 547 U.S. 843,
847 (2006) (where a parolee has agreed to submit to warrant-
less searches as “a condition of release,” subsequent warrant-
less, “suspicionless search[es] by a law enforcement officer
[do] not offend the Fourth Amendment”); see also Motley,
432 F.3d 1072 (same).3
  3
   Although both Samson and Motley were parole rather than probation
cases, we have “consistently recognized that there is no ‘constitutional dif-
                        SANCHEZ v. CANALES                       9967
    [4] Given that police officers may search the home of a
parolee or probationer “without a warrant” and without
“run[ning] afoul of the Fourth Amendment” so long as “the
officers have [probable cause to believe] that they are at the
address where . . . the parolee . . . resides,” Motley, 432 F.3d
at 1079, there is no need to be concerned that a neutral magis-
trate had not approved the reasonableness of the compliance
search. See generally Samson, 547 U.S. at 848 (“[P]arolees
. . . have severely diminished expectations of privacy by vir-
tue of their status alone.”); Motley, 432 F.3d at 1080 (imply-
ing limitations on the “the interest of third parties” who are
co-occupants of a parolee’s home). Just as in a search pursu-
ant to a search warrant, therefore, “it is constitutionally rea-
sonable to require [the occupant of a home] to remain while
officers of the law execute a valid [probation compliance]
search.” Summers, 452 U.S. at 704-05.

   The presence of a search warrant was also relevant to Mue-
hler’s analysis “because the probable cause underlying a war-
rant to search a premises gives police reason to suspect that
its occupants are involved in criminal activity.” United States
v. Jennings, 544 F.3d 815, 818 (7th Cir. 2008). But a search
warrant is not, of course, the only basis for a heightened sus-
picion that a home’s occupants might be involved in criminal
activity. The very same concern applies here: as the Supreme
Court has previously explained, “ ‘parolees . . . are more
likely [than ordinary citizens] to commit future criminal
offenses.’ ” Samson, 547 U.S. at 853 (quoting Pennsylvania
Bd. of Probation and Parole v. Scott, 524 U.S. 357, 365
(1998)).

  [5] Thus there is no reason to conclude that Muehler means
“officers may take reasonable action to secure the premises

ference between probation and parole for purposes of the fourth amend-
ment.’ ” Motley, 432 F.3d at 1083 n.9 (quoting Moreno v. Baca, 400 F.3d
1152, 1168 n.12 (9th Cir. 2005)).
9968                       SANCHEZ v. CANALES
and to ensure their own safety and the efficacy of the search”
only when the search is conducted pursuant to a search war-
rant but not to a probation or parole compliance check. See
Rettele, 127 S. Ct. at 1992.4 To the contrary, Muehler’s under-
lying justifications permitting detentions during home
searches apply with full force here, notwithstanding the
absence of a search warrant. Just as in Muehler, “the addi-
tional intrusion caused by detention is slight” while “the justi-
fications for detention are substantial.” Muehler, 544 U.S. at
98. (citing Summers, 452 U.S. at 701-05). We therefore
conclude—assuming without deciding that the officers had
probable cause to believe Oscar was at home and that a deten-
tion took place—that the detention was constitutionally reason-
able.5

  [6] We remand to the district court with instructions to
grant qualified immunity on the unreasonable detention claim.

   REVERSED AND REMANDED.



PREGERSON, Circuit Judge, Dissenting:

  I agree with District Court Judge Audrey B. Collins’s ulti-
mate disposition of this case, Sanchez v. Bratton, No. CV 04-
9991 ABC (SSX), 2006 WL 802328, at *11-14 (C.D. Cal.,
Mar. 14, 2006), and her conclusion that the “Plaintiffs have
  4
     Although the district court found it relevant that the officers here were
not “searching for weapons, evidence of gang membership, or contra-
band,” the Muehler Court made clear that “[a]n officer’s authority to
detain incident to a search is categorical,” Muehler, 544 U.S. at 98, and
does not depend on such extraneous circumstances as the motivation for
the search.
   5
     The Dissent proposes we affirm the denial of qualified immunity for
the detention claim because the search was conducted without “due dili-
gence” and in an inappropriate manner. See Dissent 3. Once again, how-
ever, the legality of the search is not a question presented here.
                          SANCHEZ v. CANALES                           9969
raised a triable issue of fact . . . as to their claim of unlawful
detention, and further, that the Officer Defendants are not
entitled to qualified immunity on that claim.” Id. at *5. I
therefore dissent.

   I am also troubled by how law enforcement officers care-
lessly executed the warrantless probation search of the San-
chez residence. The warrantless search took place around 6
a.m. on December 5, 2003, when the Sanchez family was
awakened by eight officers pounding at their door. Oscar San-
chez, the object of the search, was not at home, and Oscar’s
mother, Eva, repeatedly told the officers that Oscar was in
prison. But not a single officer, nor their leader, made any
attempt to verify whether this information was correct.
Instead, the officers ordered the family,1 clad only in their
night clothes, to go outside where they stood in the cold,2 dark3
morning for forty-five minutes4 while the officers searched
their home looking for Oscar.
  1
     The officers permitted Carmen, Oscar’s grandmother who was recover-
ing from cancer surgery, to remain inside the house on a couch.
   2
     Eva Sanchez, Oscar’s mother, noted in her deposition that when she
stepped outside her home on December 5, 2003, “[i]t was cold.” Further-
more, according to the charts of the National Climatic Data Center, the
outside temperature in Los Angeles was 49 degrees Fahrenheit at 5:47
a.m. on December 5, 2003, and 50 degrees at 6:47a.m. See National Cli-
matic Data Center, Los Angeles: Downtown L.A./USC Campus, Unedited
Local Climatological Data Hourly Observations Table, http://
cdo.ncdc.noaa.gov/ulcd/ULCD (last visited June 16, 2009). I take judicial
notice of these facts. See Fed. R. Evid. 201.
   3
     According to the charts calculated by the United States Naval Observa-
tory, the sun rose in Los Angeles on December 5, 2003 at 6:44 a.m.
See U.S. Naval Observatory, http://aa.usno.navy.mil/data/docs/
RS_OneDay.php (last visited June 16, 2009). I take judicial notice of this
fact. See Fed. R. Evid. 201. Because the officers began their search around
6 a.m. and the Sanchez family waited for forty-five minutes outside their
home during the search, the family spent much of that time in the dark.
   4
     There is some ambiguity regarding how long the Sanchez family was
detained outside their home. Because we are considering Defendants’
summary judgment motion on the issue of qualified immunity, we must
view the facts in the light most favorable to the party asserting the injury.
See Saucier v. Katz, 533 U.S. 194, 201 (2001). Accordingly, we assume
that the detention lasted forty-five minutes, the longest duration asserted
by Eva Sanchez.
9970                  SANCHEZ v. CANALES
   But as Oscar Sanchez’s mother repeatedly told the officers,
Oscar was behind bars at California’s Tehachapi Correctional
Institution. In fact, he had been in prison during the preceding
ten months, since February 2003. Yet the record fails to show
that any law enforcement officer ever tried to call Oscar’s
probation officer to verify his whereabouts. Nor did any law
enforcement officer run a current rap sheet on Oscar. Nor did
any officer bother to call California prison authorities or the
Department of Corrections’s inmate locator hotline to deter-
mine whether Oscar was in state prison, even though an offi-
cer did check Los Angeles County Jail records to no avail.
Such an egregious failure of due diligence on the part of law
enforcement to the detriment of innocent parties should not be
condoned. Additional investigation would have taken only
minutes, and would have spared the Sanchez family the anxi-
ety of being ordered to stand in their yard, in their night
clothes, in the dark, and in the cold, under the curious eyes of
neighbors for forty-five minutes while the officers searched
their home for Oscar.

  I would, therefore, affirm the district court’s decision to
deny summary judgment to the officers based on qualified
immunity on the Sanchez family’s 42 U.S.C. § 1983 unlawful
detention claim. Accordingly, I dissent.